DETAILED ACTION
1.	This communication is in response to the Application filed on 5/21/2021. Claims 1-20 are pending and have been examined. 
Double Patenting

2.	Claims 1, 15, 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 10991365 (original application 16/377967).
Claims 2-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-10 of U.S. patent 10991365 (original application 16/377967).
Claims 13, 16, 17, 18, 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 10, 6, 10, 13, 10 of U.S. patent 10991365 (original application 16/377967).
Claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over U.S. patent 10991365 in view of Mirkovic, et al. (US 20060271364; hereinafter MIRKOVIC). 
As per claim 11 (dependent on claim 1), U.S. patent 10991365 further discloses “wherein joining the baseline confidence features with the embedding confidence features comprising [ concatenating the baseline confidence features with the embedding confidence features ] (see U.S. patent 10991365, Claim 1. Note that ‘confidence features’ and ‘concatenating’ are not clearly defined in the Specification and can be broadly interpreted).”
U.S. patent 10991365 does not expressly disclose “concatenating the baseline confidence features with the embedding confidence features.” However, this feature is taught by MIRKOVIC (Title: Dialogue management using scripts and combined confidence scores).
In the same field of endeavor, MIRKOVIC teaches: [0141] “features from multiple sources of evidence regarding the speech recognition are combined to rate the possible dialogue move candidates as interpretations of an input utterance .. In 1402, the weighted confidence score for each feature of the input utterance is determined, and this is repeated for each device of the multiple devices, if there are multiple devices in the system. Features include confidence scores from ASR and parser, as well as semantic and pragmatic criteria, and measures related to the dialogue context itself.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MIRKOVIC in a speech recognition system (as taught by U.S. patent 10991365) to provide concatenated or combined confidence features for improved performance.
Claim 12 is rejected on the ground of non-statutory double patenting as being unpatentable over U.S. patent 10991365 in view of Kamiya (US 5122951; hereinafter KAMIYA). 
As per claim 12 (dependent on claim 1), U.S. patent 10991365 further discloses “wherein the set of baseline confidence features comprise [ a lattice of alternative word-sequences ] corresponding to an utterance (see U.S. patent 10991365, Claim 1).”
U.S. patent 10991365 does not expressly disclose “a lattice of alternative word-sequences ..” However, this feature is taught by KAMIYA (Title: Subject and word associating devices).
In the same field of endeavor, KAMIYA teaches: [Abstract] “a subject pattern generator for converting a sequence of learning phrases or words into a sequence of independent word concepts” and [DETAILED DESCRIPTION, para 2] “a phoneme lattice or a syllable lattice is then determined from the characteristic parameters, and a lattice of phrase candidates is outputted from the phoneme lattice, or the syllable lattice according to grammar rules of the phrases. In this way, the lattice of the phrase candidates (the recognized phrase lattice) outputted from the speech recognizing unit is input to a subject associating unit 1 and a word associating unit 2.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KAMIYA in a speech recognition system (as taught by U.S. patent 10991365) to provide a lattice of word sequences as candidates for recognized utterance.
Claim 14 is rejected on the ground of non-statutory double patenting as being unpatentable over U.S. patent 10991365 in view of Cho, et al. (US 20120109650; hereinafter CHO). 
As per claim 14 (dependent on claim 13), U.S. patent 10991365 further discloses “wherein [ an acoustic model score is a function of acoustic state ] (see U.S. patent 10991365, Claim 1).”
U.S. patent 10991365 does not expressly disclose “an acoustic model score is a function of acoustic state.” However, this feature is taught by CHO (Title: Apparatus and method for creating acoustic model).
In the same field of endeavor, CHO teaches: [0007] “a Hidden Markov Model (HMM)-based speech recognition .. all HMM states that constitute the acoustic model. The amount of computation of acoustic likelihood scores ..” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CHO in a speech recognition system (as taught by U.S. patent 10991365) to provide acoustic model (with model states) and language model as components of a speech recognition system.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	9/8/2022

Primary Examiner, Art Unit 2659